UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                                 NO . 04-0774

                                       ROBERT J. MAY , APPELLANT ,

                                                       V.


                                       R. JAMES NICHOLSON ,
                             SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                            On Appeal from the Board of Veterans' Appeals


                                      (Decided       August 5, 2005 )


       Robert May, pro se.

       R. Randall Campbell, Assistant General Counsel; Carolyn F. Washington, Deputy Assistant
General Counsel; and Nolan D. Paige, all of Washington, D.C., were on the pleading for the
appellee.

       Before STEINBERG, Chief Judge,1 and IVERS and SCHOELEN, Judges.

       STEINBERG, Chief Judge: Veteran Robert J. May, the pro se appellant, seeks review of an
April 26, 2004, decision of the Board of Veterans' Appeals (Board or BVA) that denied a claim of
clear and unmistakable error (CUE) in a March 7, 2003, Board decision that, inter alia, had denied
Department of Veterans Affairs (VA) service connection for a back disability, and had denied a
rating higher than 10% for his service-connected sciatic nerve condition. Record (R.) at 1-11. The
appellant and the Secretary each filed a brief. On March 29, 2005, the Secretary filed a motion to
dismiss the instant appeal, and on that same date the appellant filed an opposition to that motion.
For the reasons set forth below, the Court will vacate the April 2004 BVA decision and will dismiss
as moot the Secretary's March 29, 2005, motion.




       1
           Jonathan R. Steinberg became Chief Judge of the Court at noon on August 5, 2005.
                                      I. Relevant Background
       In October 2002, the appellant appealed to the Board several VA regional office (RO)
decisions that, inter alia, had denied his claim for VA service connection for a back disability and
his increased-rating claim for sciatic-nerve disability. R. at 268-95, 317-20. On March 7, 2003, the
Board agreed with the VARO decisions and issued a decision that (1) denied service connection for
degenerative disc disease of the lumbar spine; (2) denied service connection for a thoracic-spine
disability; and (3) denied a disability rating higher than 10% for the appellant's service-connected
incomplete paralysis of the sciatic nerve. R at 321-42.
       On June 25, 2003, 110 days after the date stamped on the March 2003 BVA decision, the
appellant filed with the Board a pleading entitled "Motion for Revision and for Reconsideration".
Secretary's (Sec'y) Motion (Mot.) Exhibit (Exh.) 1. That pleading included (1) a motion for revision
based on CUE and (2) a motion for reconsideration to be considered "[a]lternatively and in the event
the Motion for Revision is denied". Ibid. After the Board's April 26, 2004, decision denying the
CUE claim, the appellant on May 5, 2004, timely filed a Notice of Appeal (NOA) with this Court
as to that decision. On June 3, 2004, the Board Deputy Vice Chairman denied the motion for
reconsideration of the March 2003 BVA decision. Sec'y Mot. Exh. 4. On June 21, 2004, the
appellant filed an NOA seeking direct review by this Court of the March 2003 Board decision.
      Hence, the Court has on its docket two appeals as to the same essential matter: No. 04-1057,
the direct appeal of the March 2003 BVA decision, and No. 04-0774, the appeal of the April 2004
BVA decision (hereinafter the "CUE decision") that found no CUE in the March 2003 BVA
decision. It is only the latter appeal that is before this panel, which was assigned in order to rule on
the Secretary's motion, dated November 24, 2004, to dismiss this appeal on the ground that the Court
"lacks subject[-]matter jurisdiction over the CUE [decision]" (Sec'y Mot. at 2). On December 10,
2004, the appellant submitted a response in opposition to the Secretary's dismissal motion. On
February 2, 2005, the Court stayed proceedings in this case to allow the appellant time to obtain
representation, in light of the Court's determination that a panel should be assigned to consider this
appeal. To date, no counsel has entered an appearance for the appellant.




                                                   2
                                     II. Contentions on Appeal
         The issue before the Court in this appeal is the Board's jurisdiction to have issued the CUE
decision under the circumstances present here. As grounds for opposing the Secretary's motion to
dismiss the appeal of the CUE decision, the appellant argues, inter alia, (1) that "at the time of the
filing of the [CUE claim] the March 7, 2003, BVA decision was a final decision," and that "that
decision remained in effect, even though abated, unless superceded by another final order" (Mot. in
Opposition (Opp.) at 11); (2) that "the abatement process underlying the March 7, 2003, decision
does not affect the collateral CUE attack or the [BVA] decision tendered as a result of that attack"
(Mot. Opp. at 10); and (3) that the Board's adjudication of the CUE claim on April 26, 2004, before
denying his motion for reconsideration on August 10, 2004, was nonprejudicial error. Mot. Opp.
at 15.
         The Secretary contends that the instant appeal as to the Board's April 2004 CUE decision
should be dismissed because "[t]he March 7, 2003, [BVA] decision was not final" (Sec'y Mot. at 1),
and asserts that the Board, in April 2004, had adjudicated the appellant's CUE claim "without
recognizing that [the a]ppellant in June 2003 had filed a motion for reconsideration". Mot at 2. The
Secretary contends further that "[b]ecause the March 2003 decision of the Board is currently pending
before this Court, it is not final and the Board and the Court lacks [(sic)] subject[-]matter jurisdiction
over the CUE claim." Ibid.


                               III. Applicable Law and Regulation
                                            A. CUE Claims
         Section 7111 of title 38, U.S. Code, provides:
                § 7111. Revision of decisions on grounds of clear and
                unmistakable error

                         (a) A decision by the Board is subject to revision on the
                grounds of clear and unmistakable error. If evidence establishes the
                error, the prior decision shall be reversed or revised.

                       (b) For the purposes of authorizing benefits, a rating or other
                adjudicative decision of the Board that constitutes a reversal or
                revision of a prior decision of the Board on the grounds of clear and


                                                    3
               unmistakable error has the same effect as if the decision had been
               made on the date of the prior decision.

                       (c) Review to determine whether clear and unmistakable error
               exists in a case may be instituted by the Board on the Board's own
               motion or upon request of the claimant.

                      (d) A request for revision of a decision of the Board based on
               clear and unmistakable error may be made at any time after that
               decision is made.

38 U.S.C. § 7111. Regulation § 20.1403(a) defines CUE in a prior BVA decision as follows:
               [CUE] is a very specific and rare kind of error. It is the kind of error,
               of fact or of law, that when called to the attention of later reviewers
               compels the conclusion, to which reasonable minds could not differ,
               that the result would have been manifestly different but for the error.
               Generally, either the correct facts, as they were known at the time,
               were not before the Board, or the statutory and regulatory provisions
               extant at that time were incorrectly applied.

38 C.F.R. § 20.1403(a) (2004); see Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)
(noting that "[CUE is] the sort of error which, had it not been made, would have manifestly changed
the outcome"); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting
the "manifestly changed the outcome" language in Russell, supra). "Review for [CUE] in a prior
Board decision must be based on the record and the law that existed when that decision was made."
38 C.F.R. § 20.1403(b) (2004); see Russell, 3 Vet.App. at 314. "In order for there to be a valid claim
of [CUE], . . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts
were weighed or evaluated." Id. at 313; see 38 C.F.R. § 20.1403(d)(3) (2004); Damrel v. Brown,
6 Vet.App. 242, 246 (1994). Moreover, a CUE claim must identify the alleged error(s) with "'some
degree of specificity'". Crippen v. Brown, 9 Vet.App. 412, 420 (1996) (quoting Fugo v. Brown,
6 Vet.App. 40, 44 (1993) (concluding that "to reasonably raise CUE there must be some degree of
specificity as to what the alleged error is and . . . persuasive reasons must be given as to why the
result would have been manifestly different")); see 38 C.F.R. § 20.1404(a), (b) (2004).
       As a threshold matter, a CUE claim cannot be raised for the first time before this Court but,
rather, such a claim must have been the subject of a final prior BVA adjudication. See Russell,

                                                  4
3 Vet.App. at 314-15. On appeal of a BVA determination that there was no CUE in a prior final
BVA decision, the Court's review is limited to deciding whether the Board's conclusion is "arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law", 38 U.S.C.
§ 7261(a)(3)(A); see Damrel, 6 Vet.App. at 246, and whether it is supported by an adequate
statement of "reasons or bases", 38 U.S.C. § 7104(d)(1). Our review is de novo ("not in accordance
with law" standard) as to whether a viable CUE claim has been presented, see Lane v. Principi,
16 Vet.App. 78, 83 (2002), aff'd 339 F.3d 1331, 1339 (Fed. Cir. 2003), and, if so, whether an
applicable law or regulation was not applied or was incorrectly applied, see Kent v. Principi,
389 F.3d 1380, 1384 (Fed. Cir. 2004); see Andrews v. Principi, 18 Vet.App. 177, 180 (2004). The
Court's caselaw pertaining to Board decisions on claims of CUE in prior final RO decisions is
equally applicable to Board decisions regarding collateral attacks on prior BVA decisions. See
Jordan (Timothy) v. Principi, 17 Vet.App. 261, 268 (2003), aff'd sub nom. Jordan v. Nicholson,
401 F.3d 1296 (Fed. Cir. 2005).
                                  B. Finality of Board Decisions
       As to the finality of a Board decision, 38 C.F.R. § 20.1100 provides:
               § 20.1100 Rule 1100. Finality of decisions of the Board.

                        (a) General. All decisions of the Board will be stamped with
               the date of mailing on the face of the decision. Unless the Chairman
               of the Board orders reconsideration, and with the exception of matters
               listed in paragraph (b) of this section, all Board decisions are final on
               the date stamped on the face of the decision. With the exception of
               matters listed in paragraph (b) of this section, the decision rendered
               by the reconsideration Panel in an appeal in which the Chairman has
               ordered reconsideration is final.

                      (b) Exceptions. Final Board decisions are not subject to
               review except as provided in 38 U.S.C. [§§] 1975 and 1984 and 38
               U.S.C. chapters 37 and 72. A remand is in the nature of a preliminary
               order and does not constitute a final decision of the Board.

38 C.F.R. § 20.1100 (2004). As to the appealability of Board decisions to this Court, 38 U.S.C.
§ 7266(a) provides:




                                                  5
               § 7266. Notice of appeal

                        (a) In order to obtain review by the Court of Appeals for
               Veterans Claims of a final decision of the Board of Veterans'
               Appeals, a person adversely affected by such decision shall file a
               notice of appeal with the Court within 120 days after the date on
               which notice of the decision is mailed pursuant to section 7104(e) of
               this title.

38 U.S.C. § 7266(a). In other words, even though section 7266(a) refers to a "final decision of the
Board", any such "final" Board decision that is subject to review in this Court, pursuant to 38 U.S.C.
§ 7266 and our caselaw (as discussed in part IV.A., below), is not truly final while it is "subject to"
such review or undergoing such review here or thereafter (in the U.S. Court of Appeals for the
Federal Circuit (Federal Circuit) or the U.S. Supreme Court). Moreover, the finality of a Board
decision for the purposes of the availability of judicial review may be abated. As to the abatement
of the finality of a Board decision, 38 U.S.C. § 7103(a) provides:
               § 7103. Reconsideration; correction of obvious errors

                       (a) The decision of the Board determining a matter under
               section 7102 of this title is final unless the Chairman orders
               reconsideration of the decision in accordance with subsection (b).
               Such an order may be made on the Chairman's initiative or upon
               motion of the claimant.

38 U.S.C. § 7103(a) (boldface-italic emphasis added). In Rosler v. Derwinski, this Court held, as
to finality:
               [A]lthough the judicial review period begins to run, as to a final
               administrative agency decision, on the date on which that decision is
               final, its finality is defeated and that judicial appeal period is erased
               when a timely motion for administrative reconsideration is filed
               within the judicial appeal period and a new, full judicial appeal period
               as to the underlying agency decision is triggered when the agency
               denies the reconsideration motion.

Rosler, 1 Vet.App. 241, 249 (1991) (emphasis added). Thus, Rosler established that finality for the
purposes of the availability of judicial review is abated by the filing, with the Board Chairman, of
a motion for reconsideration. In Wachter v. Brown, the Court also discussed this issue:


                                                  6
                Essentially, as long as the motion for reconsideration of the decision
                remains pending before the Chairman, there is always a possibility
                that the motion will be granted, an event which would render judicial
                review unnecessary. See BellSouth Corp. v. F.C.C., 17 F.3d 1487,
                1489 (D.C. Cir. 1994). Consequently, when the veteran files a
                motion for reconsideration of a BVA decision and, at the same time,
                files an NOA with the Court, the decision of the BVA is nonfinal for
                purposes of judicial review. A party cannot be in "two places at the
                same time." Id. at 1489.

Wachter, 7 Vet.App 396, 397 (1995) (boldface-italic emphasis added). Rosler and Wachter both
addressed finality in terms of a claim that is final but appealable. That is the only way that a claim
could potentially be "in two places at the same time" and is the reason that a motion for
reconsideration renders a claim "nonfinal for purposes of judicial review". Ibid. Hence, in Rosler,
the Court concluded that when the BVA receives a motion for reconsideration, the case is withdrawn
from the final-but-appealable stage (that is, the decision becomes nonfinal for purposes of the
availability of judicial review) because the Board has not "disassociate[d] itself from the case", Clay
v. United States, 537 U.S. 522, 527 (2003); the Chairman must rule on the motion and the Board may
ultimately reconsider the outcome.


                                             IV. Analysis
                           A. Finality of the March 2003 BVA Decision
        "Finality is variously defined; like many legal terms, its precise meaning depends on context."
Clay, supra. In Clay, the U.S. Supreme Court described two basic concepts of finality: For the
purposes of the availability of judicial review, finality attaches "when the district court disassociates
itself from the case, leaving nothing to be done at the court of first instance save execution of the
judgment." Clay, supra (citing Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996), and
RESTATEMENT (SECOND ) OF JUDGMENTS § 13, Comment b (1980)). For other purposes, such as a
collateral attack on an otherwise final decision, finality attaches at a different stage. A "collateral"
attack is defined as "an attack on a judgment in a different proceeding." BLACK'S LAW DICTIONARY ,
255 (7th ed. 1990). In terms of postconviction-relief collateral attack in a criminal case, the Supreme
Court has stated: "[F]inality has a long-recognized, clear meaning: Finality attaches when this Court


                                                   7
[(the Supreme Court)] affirms a conviction on the merits on direct review or denies a petition for a
writ of certiorari, or when the time for filing a certiorari petition expires." Clay, 537 U.S. at 528
(defining finality for statute providing "habeas[-]like relief" in accord with Supreme Court's
"consistent understanding of finality in the context of collateral review"). That is, for the purpose
of a habeas-corpus collateral attack, finality attaches when a claim becomes unappealable on direct
review. Indeed, this same definition of finality pertains to decisions rendered by this Court. See
38 U.S.C. § 7291(a) (providing that decision of this Court "shall become final upon the expiration
of the time allowed for filing . . . a notice of appeal from such decision, if no such notice is duly filed
within such time"); see also 28 U.S.C. § 2412(d)(2)(G) (defining "final judgment" for purposes of
initiating 30-day period under section 2412(d)(1)(B) during which application for fees and expenses
under Equal Access to Justice Act ((EAJA) may be filed). The instant case involves both of these
concepts of finality – finality of a Board decision for the purposes of appealability and finality of a
Board decision for the purposes of collateral attack after all avenues for direct appeal are foreclosed.
          1. Finality for the Purposes of Appealability. In the instant case, the Secretary appears to
assert that the appellant's submitting of the motion for reconsideration abated the finality of the
March 2003 Board decision, and, that, therefore, the Board had adjudicated the CUE claim in error.
Sec'y Mot. at 2. The Court agrees that the Board erred by adjudicating the CUE claim. However,
to the extent that the Secretary's argument is premised on his belief that the appellant's CUE motion
and the motion for reconsideration were filed concurrently, we disagree with his argument because,
inter alia, it does not appear to the Court that the appellant's motion for reconsideration was filed
before, or concurrently with, the CUE claim. See Losh v. Brown, 6 Vet.App. 87 (1993) (holding that
simultaneous filings of motion for reconsideration and NOA will render agency action nonfinal).
Rather, the appellant's pleading in this case expressly stated that the motion for reconsideration was
being filed "in the event that the CUE claim was denied". Sec'y Mot. Exh. 1. In such case, the
motion for reconsideration would become operative only if and when the Board denied the CUE
claim; hence, the CUE claim was not effectively filed at a point in time when a motion for
reconsideration had rendered the claim nonfinal for the purposes of the availability of judicial
review.




                                                    8
        Although it may appear at first that the CUE claim was validly filed, if it were, a question
would have then arisen as to whether the filing of the CUE claim rendered the BVA decision
nonfinal (by the same mechanism by which a motion for reconsideration would have abated finality),
or whether, conversely, the 120-day judicial appeal period expired during the time that the Board was
considering the CUE claim. An affirmative answer to the latter question would leave the appellant
at a great disadvantage; having bypassed direct appeal, his only avenue for review of the March 2003
BVA decision would be handicapped by the heightened burdens of proof and pleading that are
characteristic of a collateral CUE attack. However, an answer in the negative would leave the Court
with the anomalous result that it now faces – review of the same Board decision via direct review
and via review of a Board denial of revision on the grounds of CUE (the latter being a CUE claim
that, as discussed below, is expressly prohibited by 38 C.F.R. § 20.1400). The reason that this
quandary is created, as we conclude below, is that the question presented never should have been
asked in the first place. That is, a CUE claim (or any collateral attack) cannot lie as to a decision
that is still open to direct review. The sole purpose of a CUE claim is to provide a VA claimant with
an opportunity to challenge a decision that is otherwise final and unappealable.
        Hence, although the Court concludes that the motion for reconsideration had no bearing on
whether the CUE claim was properly filed in this case, we agree that the 2003 BVA decision's lack
of "finality" at the time that the CUE claim was filed is the dispositive issue in the instant matter.
As discussed above, although a motion for reconsideration does affect "finality" to the extent that
that term implies finality for the purposes of the availability of judicial review – that is, a claim that
is final but appealable to this Court – "finality" for the purposes of the availability of judicial review
is not the same "finality" that enables an appellant to file a CUE claim or any other collateral attack.
        2. Finality for the Purposes of Collateral Attack. In 38 U.S.C. § 7111, Congress has
provided VA claimants a remedy of collateral attack so that they may have a vehicle for attacking
a final Board decision. The Supreme Court has reviewed other forms of collateral attack, such as
habeas-corpus petitions, and recognized that such petitions are "not designed as a substitute for direct
review." Teague v. Lane, 489 U.S. 288, 306 (1989) (quoting Mackey v. United States, 401 U.S. 667,
683 (1970) (Harlan, J., concurring)). Rather, such forms of collateral attack provide "an avenue for
upsetting judgments that are otherwise final". Mackey, supra.


                                                    9
       The statute of limitations for habeas-corpus petitions prescribes when a collateral attack may
be filed. Similarly, in prescribing the regulations to provide for CUE attacks on BVA decisions, the
Secretary explained that a CUE challenge could be made "[o]nce a VA decision has become final
– whether by completion or abandonment of the appeals process." 63 Fed. Reg. 27,534, 27,535
(May 10, 1998) (notice of proposed rulemaking). Under this Court's enabling statute, a BVA
decision becomes final and unappealable to this Court when an NOA is not filed within 120 days
after the date of mailing of notice of the Board decision, 38 U.S.C. § 7266(a), and no basis exists
for tolling the 120-day judicial appeal period. See Rosler, supra; see also Irwin v. Dep't of Veterans
Affairs, 498 U.S. 89, 96 (1990); Arbas v. Nicholson, 403 F.3d 1379 (Fed. Cir. 2005); Barrett v.
Principi, 363 F.3d 1316 (Fed. Cir. 2004); Evans (Billy) v. West, 12 Vet.App. 396, 399 (1999) (citing
Bailey v. West, 160 F.3d 1360, 1365 (1998), and other cases regarding equitable tolling of NOA-
filing period under certain circumstances). Although no statute of limitations exists for the filing of
a CUE claim, the conclusion that such a claim cannot properly be filed while that claim is still
appealable on direct review is supported by the definition of "finality" as to CUE claims that is
provided in 38 C.F.R. § 20.1401(a), which states:
               § 20.1401 Rule 1401. Definitions.

                              (a) Issue. Unless otherwise specified, the term "issue"
                       in this subpart means a matter upon which the Board made a
                       final decision (other than a decision under this subpart). As
                       used in the preceding sentence, a "final decision" is one
                       which was appealable under [c]hapter 72 of title 38, United
                       States Code, or which would have been so appealable if such
                       provision had been in effect at the time of the decision.

38 C.F.R. § 20.1401(a) (2004) (boldface-italic emphasis added). As noted by the emphasized
language, under this regulation a "final decision" is defined as "one which was appealable" pursuant
to the statutory provisions providing for judicial review of BVA decisions in this Court (including
the 120-day judicial-appeal period), or which "would have been so appealable" if judicial review in
this Court had been available at the time of the decision. Ibid. (emphasis added). Although
38 U.S.C. 7111(d) provides that "[a] request for revision of a decision of the Board based on [CUE]
may be made at any time after that decision is made", that provision cannot be interpreted to mean


                                                  10
that a CUE claim may lie when the underlying Board decision may be directly appealed because such
an interpretation would not comport with the essential nature of a collateral attack. Rather, what
section 7111(d) means is that a CUE claim may be filed for as long as any claimant has standing to
file such a claim, without regard to how long ago the VA decision became final and unappealable.
       Furthermore, general principles of limited review in cases of collateral attack are reflected
in the requirements for a collateral attack based on CUE – requirements that emphasize that CUE
collateral attacks are not matters on direct review. The section 7111 statutory provision for a CUE
attack on a final BVA decision provides in subsection (b) that "a reversal or revision of a prior
decision of the Board on the grounds of [CUE] has the same effect as if the decision had been made
on the date of the prior Board decision." 38 U.S.C. § 7111(b). The implementing VA regulation
spells out that "[r]eview for [CUE] in a prior Board decision must be based on the record and the
law that existed when that decision was made", and that CUE does not include the otherwise
correct application of a statute or regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or regulation."             38 C.F.R.
§ 20.1403(b)(1), (e) (emphasis added). See Russell, 3 Vet.App. at 314 (holding that "[r]eview for
[CUE] in a prior Board decision must be based on the record and the law that existed when that
decision was made"); Teague, 489 U.S. at 310 (holding that in habeas petitions, generally, new rules
should not be applied retroactively).
        Moreover, a VA claimant's ability to bring a CUE claim as to a Board decision that has been
directly appealed to this Court is already very substantially limited by regulation. Specifically,
regulation § 20.1400, provides in pertinent part:
               § Rule 1400. Motions to revise Board decisions

                       ....

                     (b) All final Board decisions are subject to revision under this
               subpart except:

                      (1) Decisions on issues which have been appealed to and
               decided by a court of competent jurisdiction; and

                      (2) Decisions on issues which have subsequently been decided
               by a court of competent jurisdiction.


                                                11
38 C.F.R. § 20.1400(b) (2004). The rationale for this limitation is that "it would be inappropriate
for an inferior tribunal to review the actions of a superior [tribunal]." 64 Fed. Reg. 2134, 2135
(Jan. 13, 1999) (adoption of final CUE regulations) (citing Smith (William A.) v. Brown, 35 F.3d
1516 (Fed. Cir. 1994), and Duran v. Brown, 7 Vet. App. 216 (1994)). In Disabled American
Veterans v. Gober (DAV v. Gober), 234 F.3d 682 (Fed. Cir. 2000), the Federal Circuit noted that
this regulation "prevents the Board from reviewing a previous Board decision on an issue for CUE
when the previous issue has been appealed to, or decided by, a court of competent jurisdiction, such
as the Court of Appeals for Veterans Claims, and that reviewing court has decided the issue the
claimant seeks to review for CUE." Id. at 693. Furthermore, the Federal Circuit noted the following
procedural justification for the § 20.1400(b)(1) preclusion:
               If a superior court, such as the Court of Appeals for Veterans Claims,
               affirms the determination of the Board on a particular issue, that
               Board decision is replaced by the Court of Appeals for Veterans
               Claims decision on that issue. Thus, there is no longer any decision
               by the Board that can be subject to revision.

Ibid. (emphasis added). The Federal Circuit revisited this issue in Winsett v. Principi, in the context
of an appellant who had submitted to the Board a CUE claim as to a BVA decision that had been
appealed to and affirmed by this Court. Winsett, 341 F.3d 1329 (Fed. Cir. 2003), cert. denied,
540 U.S. 991 (2003). The Federal Circuit upheld this Court's affirmance of the Board's dismissal of
that CUE claim, and concluded:
               This appeal is not an attempt to re[]open a claim pursuant to
               38 U.S.C. § 5108 on the ground that new and material evidence has
               been found. Moreover, it is not a new issue, different from the one
               adjudicated previously. Instead, this appeal is one in which the facts
               have previously been reviewed by a court in light of the relevant law
               on the same claim. If there had been CUE, then it surely would have
               been, or should have been, raised before. In fact, [the appellant]
               would have been obligated to raise any error that was clear and
               unmistakable when she brought her earlier appeals. Because the
               earlier case has been decided, and all appeals exhausted, we conclude
               that there could not have been CUE as a matter of law. That
               conclusion is what is embodied in § 20.1400(b), which the [Court of
               Appeals for Veterans Claims] properly interpreted.




                                                  12
Id. at 1332. The Federal Circuit thus recognized that a claimant is foreclosed from (and could not
possibly benefit from) bringing a CUE claim as to a Board decision on a matter that had been
reviewed previously in this Court.
        Hence, in the instant case, once this Court reviews the direct appeal of the March 2003
decision – the case pending here in No. 04-1057 – and enters final judgment in that appeal, the
appellant's CUE claim as to the same matter dealt with by the Court in that appeal would be barred
by § 20.1400(b). In light of the action that the Court is taking here to vacate the Board's CUE
decision, the Secretary's motion to dismiss the instant appeal will be rendered moot and will
therefore be dismissed.
                   B. BVA Stays Pending Court Consideration of CUE Claims
        The Court notes that 38 C.F.R. § 20.1410 ("Stays pending court action"), which provides that
the Board "will stay its consideration of a [CUE claim] upon receiving notice that the Board decision
that is the subject of the [CUE claim] has been appealed to a court of competent jurisdiction"
(38 C.F.R. § 20.1410 (2004)), may be read as implying that a CUE claim may properly be filed with
the Board during the 120-day judicial appeal period for appeals to this Court, or during any
applicable appeal period for an appeal following a decision by this Court – that is, before the claim
has become final and unappealable. Such a reading, however, would be inconsistent with the
collateral nature of a CUE claim as envisioned by section 7111 and not in accordance with the
Court's holding in this case. As so interpreted, the Court would have to invalidate the regulation as
ultra vires. See 38 U.S.C. § 7261(a)(3)(C) (providing that Court shall "hold unlawful and set aside"
regulations of Secretary found to be "in excess of statutory jurisdiction, authority, . . . or in violation
of a statutory right"); Ozer v. Principi, 14 Vet.App. 257, 264 (2001) (holding that § 21.3046(c)
(2000) "cannot stand" because it "imposes a 10-year limitation . . . that was not contained in or
authorized by 38 U.S.C. § 3512, or any other provisions of title 38[, U.S. Code]"); Cole v. Derwinski,
2 Vet.App. 400, 401-02 (1992) (invalidating subparagraphs (2) and (3) of 38 C.F.R. § 3.812(f)
(1991) as "in excess of statutory authority"). In order to avoid such a result, the Court construes this
regulation as providing that upon receipt of a premature CUE claim the Board must hold the claim
and not file it at that time, and then, upon the expiration of the 120-day judicial appeal period
without an NOA's having been filed, file the CUE claim, or, if an NOA is filed within that appeal


                                                    13
period, then, upon the conclusion of court action, decide whether filing the motion at that time would
be consistent with §§ 20.1400(a) and 20.1400(b). See Felton v. Brown, 7 Vet.App. 276, 279 (1994)
(treating prematurely submitted EAJA application as having been filed immediately following entry
of final judgment (citing Stillwell v. Brown, 6 Vet.App. 291, 300 (1994))). In that regard, we note
that § 20.1400(b) appears to permit a CUE claim to be properly filed after the completion of judicial
review if that claim is brought as to a matter that was not the subject of such judicial review. See
DAV v. Gober, 234 F.3d at 694 (concluding that § 20.1401(a) "makes it possible for a claimant to
bring a separate CUE claim with respect to each distinct claim addressed in a Board decision"); cf.
38 C.F.R. §§ 20.1400(b)(1), 20.1401(a).


                                            V. Conclusion
       On consideration of the foregoing, the Court holds that a CUE claim may not be filed as to
a matter that is still appealable to this Court, or is pending on appeal here or at a higher Court.
Accordingly, the Court (1) vacates the April 26, 2004, BVA decision denying the CUE claim and
remands the matter to the Board for it to hold the CUE claim in abeyance in accordance with the
construction of § 20.1410 set forth above, and (2) dismisses as moot the Secretary's motion to
dismiss the appeal. The Court notes that the appellant's direct appeal case, No. 04-1057, remains
pending before the Court for disposition.
       VACATED AND REMANDED.




                                                 14